Citation Nr: 1135876	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  96-48 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, depression, and substance abuse-induced psychotic and mood disorders.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to September 1982.

This case has a long and complex procedural history.  First, the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, denied the above claims in rating decisions issued in February 1996, April 1996, and May 1996.  The Veteran then perfected a timely appeal to the Board of Veterans' Appeals (Board), which remanded the case in June 1998 in order to honor the Veteran's request for a Travel Board hearing.  That hearing was conducted before the undersigned Veterans Law Judge in March 1999 at the RO in San Juan, Puerto Rico, where the Veteran was then living.  He subsequently changed residences, and his claims file was transferred to the RO in New York, New York.  In July 1999 and again in January 2006, the Board remanded the claims for additional development.

The Board recognizes that the second issue on appeal was initially construed as service connection for a single mental disorder.  However, the record reflects that the Veteran has been diagnosed and treated for multiple acquired psychiatric disorders, including paranoid schizophrenia, depression, and substance abuse-induced psychotic and mood disorders.  Moreover, under current VA law, claims for service connection for one psychiatric disorder effectively encompass claims based all other psychiatric diagnoses reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Further, when determining the scope of an issue on appeal, the Board has an obligation to broadly consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits in support of that claim.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Accordingly, the Board finds that the Veteran's psychiatric claim is most appropriately characterized as reflected on the title page of this decision.

As a final introductory matter, the Board observes that the Veteran has reported that he is currently unemployed and in receipt of Social Security Administration (SSA) disability benefits.  He has also submitted written statements indicating that his inability to work is due, in part, to his headaches.  In light of the actions taken below, the Board interprets those statements as raising an implicit claim of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  As a TDIU claim has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over this issue and refers it to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The competent and credible evidence of record is at least in equipoise as to whether the Veteran's headaches were caused or aggravated by his service-connected seizure disorder or are otherwise related to his period of active service.

2.  The competent and credible evidence of record does not show that the Veteran has any acquired psychiatric disorder that is related to his period of active service.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the criteria for service connection for headaches have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.303, 3.304, 4.125 (2010).

2. The criteria for service connection for an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002 & 2011); 38 C.F.R § 3.303 (2010).

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and he is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2010).

Service connection for some disorders will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2010).  Such disorders include headaches and other organic diseases of the nervous system, as well as psychoses.  Id.  Parenthetically, the Board observes that, under 38 C.F.R. § 3.384, the term "psychosis" is defined to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  However, the term does not encompass depression or posttraumatic stress disorder (PTSD).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Board notes that 38 C.F.R. § 3.303(b) establishes a presumption of service connection, rebuttable only by clearly attributable intercurrent causes, for chronic conditions that are manifest during service and then again at any later date, however remote.  See 38 C.F.R. §§ 3.309(a), 3.384 (2010), Groves v. Peake, 524 F.3d 1306, 1309-10 (Fed. Cir. 2008) (holding that when a chronic disease is identified in service and at any time after service, service connection will be granted without the need for nexus evidence).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310 (2010);  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2010).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

With respect to whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Chronic Headaches

The Veteran, in written statements and testimony before the Board, contends that his chronic headaches had their onset during active duty when he was treated for a lesion behind his left ear.  The Veteran also asserts that he developed headaches in tandem with his service-connected seizure disorder.  The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Accordingly, in view of the Veteran's assertions, the Board will now consider whether service connection for the Veteran's headaches is warranted on a direct or presumptive basis or as secondary to his seizure disorder.

The report of the Veteran's June 1980 service entrance examination is void of any complaints or clinical findings of headaches or related neurological abnormalities.  Thus, in the absence of any other clear and convincing evidence of a preexisting headache disorder, the Board considers the Veteran to have been sound upon entry.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2010).

The Veteran's service treatment records confirm his account of in-service headaches coincident with a left ear lesion.  Specifically, those records show that in January 1982, he reported to sick call with complaints of generalized, sharp head pain centered in the left mastoid region of his skull.  A contemporaneous physical examination revealed a tender epidermal cyst behind the Veteran's left ear.  Although no additional diagnostic testing was performed at that time, the Veteran was referred for further treatment the following month after experiencing a sudden loss of consciousness.  At that time, an ear, nose, and throat examination was negative for any abnormalities; however, additional testing was recommended.  

Subsequent service treatment records show that in April 1982, the Veteran again sought medical attention for headaches in the mastoid region.  This time, he reported that his symptoms were accompanied by sinus problems, dizziness and fatigue.  The Veteran was prescribed medication, which was noted to be helpful in relieving his acute head pain.  Nevertheless, he was referred for a neurology evaluation to rule out any vascular abnormalities.  During his evaluation, he was administered an electroencephalogram, which revealed focal slowing and related abnormalities suggestive of a possible drug-induced affect.  Based on the results of that procedure, the Veteran was assessed with headaches having both tension and psychogenic components.  

In addition to submitting to the above procedures, the Veteran was afforded a May 1982 brain scan, which was negative for any significant abnormalities.  At that time, he was told to return to the neurology clinic as needed.  The following month, he underwent surgical removal of the left ear cyst, which first had been noted the previous February.  Significantly, the Veteran now maintains that this surgery did not alleviate his chronic headaches and may actually have made them worse.  Notwithstanding those contentions, his service treatment records do not contain any evidence of headaches leading up to his discharge from the Army.  In this regard, however, the Board considers it significant that the Veteran does not appear to have been afforded a clinical examination at the time of his separation.

The Veteran's post-service medical records reflect that, in April 1996, he was hospitalized for approximately nine days and treated for persistent vascular headaches.  Contemporaneous clinical testing yielded a diagnosis of vascular headaches with migraine components.  However, no evidence of generalized tonic-clonic seizures was found.  Nor were any findings made with respect to the etiology of the Veteran's headaches.  During his hospitalization, the Veteran reported that he had recently suffered a seizure.  His symptoms were later found to warrant a diagnosis of seizure disorder for which service connection was granted in a May 2005 rating decision.

After the issuance of the above rating decision, the Veteran was afforded a March 2006 VA neurology examination in which he recounted his in-service and post-service history of headaches and seizures.  While he acknowledged that the latter were currently well-controlled with medication, he maintained that he continued to experience chronic headaches, which manifested on a daily basis and were accompanied approximately three to four times per month by vomiting and other migraine symptoms.  The Veteran described his headaches as "basically dull in nature and continuous throughout the day."  He denied any family history of chronic headaches and indicated that previous clinical workups had been inconclusive as to etiology.  In terms of treatment, the Veteran reported that he currently took Excedrin migraine medication, which provided temporary relief of his symptoms.  He also reported that the fentanyl patch prescribed for his nonservice-connected low back disorder was helpful in alleviating his head pain.

On physical examination, the Veteran displayed "grossly normal" visual fields and extraocular movements.  He also exhibited normal facial motion, sensation, articulation, and swallowing.  While his pupils were found to be contracted, this was attributed to his use of the fentanyl patch.  No other cranial nerve abnormalities were shown.  Nor were any other sensory or motor deficits detected.

After reviewing the results of the clinical interview, physical examination, and other pertinent evidence of record, the VA examiner determined that the Veteran continued to meet the diagnostic criteria for chronic headaches.  Significantly, that examiner also opined that the Veteran's headaches were related to his other currently diagnosed conditions, including his service-connected seizure disorder.  That examiner further noted that he was unable to determine if the Veteran's headaches had been caused or aggravated by his military service.

The record thereafter shows that the Veteran has continued to receive periodic outpatient treatment for chronic headaches.  He also has been afforded a follow-up VA neurology examination in February 2009 in which he complained of predominantly bi-frontal head pain, accompanied by left eye discomfort and nasal congestion.  At that time, the Veteran also reported that he was currently receiving Botox injections, which were helpful in alleviating his head pain.  Nevertheless, he emphasized that he continued to suffer from episodes of "predominantly stabbing, throbbing [head] pain," which occurred mostly during daylight hours and could last for many hours at a time.

Clinical testing conducted at the time of the February 2009 VA examination revealed findings that were essentially unchanged from those obtained at the March 2006 examination.  In contrast with his predecessor, however, the February 2009 VA examiner did not render any opinions with respect to the etiology of the Veteran's headaches.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the report of the March 2006 VA examination, which constituted the only occasion in which an etiological opinion was rendered with respect to the instant claim, is probative to the extent that it relates the Veteran's chronic headaches to his other currently diagnosed disabilities, most notably his service-connected seizure disorder.  The Board recognizes that the March 2006 VA examiner's finding was not supported by a detailed rationale.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Nevertheless, that report was based on a thorough examination of the Veteran and a review of his claims file.  This bolsters the overall probative value of that positive nexus opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  Moreover, the Board considers it significant that the March 2006 VA examiner's opinion was rendered expressly to address the issue on appeal in accordance with the Board's January 2006 remand.  Additionally, that opinion is consistent with the other pertinent evidence of record, including the Veteran's service and post-service clinical records and the February 2009 VA examination report.  Further, there are no contrary opinions of record.

The Board recognizes that, in addition to linking the Veteran's headaches to his service-connected seizure disorder, the March 2006 VA examiner indicated that he could not determine whether those headaches had been directly incurred or aggravated in service.  However, the Board considers that portion of the March 2006 VA examiner's opinion to be inherently speculative and, thus, of limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of 'may' also implies 'may or may not' and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in terms such as 'could have been' is not probative).  Moreover, that finding was neither accompanied by a rationale nor supported by the pertinent evidence of record, which further reduces its probative weight.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In any event, because that finding does not expressly rule out a direct or secondary relationship between the Veteran's headaches and service, it is not wholly inconsistent with the remainder of the VA examiner's opinion, which the Board deems probative.  

Notwithstanding the above inadequacies of the March 2006 VA examination report, and the lack of other pertinent medical opinion evidence, the Board finds it unnecessary to obtain an additional VA examination and etiological opinion with respect to the Veteran's headache claim.  Indeed, such additional development in this instance would only result only in additional delay with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5- 04, 69 Fed. Reg. 59,989 (2004).  That is because the evidence already of record is sufficient to grant the Veteran's claim. 

Specifically, the Board finds that the pertinent clinical and lay evidence of record, particularly the report of the March 2006 VA examiner, establishes that the Veteran's headaches are etiologically related to his service-connected seizure disorder.  Accordingly, the Board finds that service connection is warranted on a secondary basis.  As such, it is unnecessary to consider whether alternate theories of service connection support the Veteran's claim.

Even without relying on the March 2006 examiner's finding of a link between the Veteran's headaches and his service-connected seizure disorder, however, the Board finds that the evidence of record still supports a grant of service connection on a direct basis.  In this respect, the Board is mindful of the March 2006 VA examiner's statement of uncertainty with respect to whether the Veteran's headaches were incurred or aggravated in service.  Nevertheless, the Board observes that this portion of the examiner's report is considered only marginally probative, for the reasons set forth above.  Moreover, such a speculative statement, by its very nature, does not expressly rule out a finding of direct causation.

Additionally, the Board observes that the Veteran has submitted a competent lay history of chronic acute head pain and related symptoms, of which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, his statements in this regard are considered credible, as they are both internally consistent and supported by the other evidence of record.  Indeed, the Veteran's claims file is replete with clinical records showing treatment for head pain and related symptoms both during and after his period of service.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (indicating that the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  

The Board acknowledges that no headaches were noted at the time of the Veteran's discharge from service.  However, the Board observes that this deficiency is not fatal to the Veteran's claim as he was not afforded the opportunity for a separation examination.  In any event, the Board finds that the Veteran's lay statements, which it considers both competent and credible, constitute sufficient evidence of a continuity of symptomatology since service, which weighs in favor of his claim.  Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000).

Finally, the preponderance of the evidence demonstrates that the Veteran was specifically diagnosed with headaches while on active duty and following his Army discharge.  Such in-service and post-service clinical findings collectively demonstrate that his headaches constitute a chronic disorder, which manifested both during and after service.  38 C.F.R. § 3.303(b) (2010).  No medical opinion as to etiology is necessary to grant service connection where a chronic disease is shown in service and the same chronic disease manifests at a later date.  Groves, 524 F.3d at 1309-10.  Thus, even without a fully probative medical opinion relating the Veteran's current headaches to his period of active service, the Board finds that the evidence supports his claim for service connection.

For the foregoing reasons, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's headache claim.  He is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  Indeed, where the evidence supports the claim or is in relative equipoise, the Veteran prevails.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 53.  Accordingly, the Board finds that service connection for headaches is warranted.

Acquired Psychiatric Disorder

In addition to chronic headaches, the Veteran seeks service connection for an acquired psychiatric disorder.  VA considers diagnoses of such disorders in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  Nevertheless, service connection for certain mental health disorders recognized under the DSM-IV is precluded under VA's governing laws and regulations.  

For example, VA's provisions prohibit a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a Veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by a primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

For VA purposes, alcohol abuse is defined as the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Drug abuse is defined as the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301 (2010).  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2010).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2010).

As a final procedural matter before turning to the facts of the Veteran's claim, the Board acknowledges that VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  However, in this case the Board need not consider those regulatory revisions as the Veteran does not contend, and the record does not otherwise show, that the mental health problems for which he seeks service connection comport with a diagnosis of PTSD.

The Veteran alleges that he suffers from schizophrenia, depression, and related psychiatric problems, which had their onset during his period of active duty.  In essence, he maintains that, while stationed in Wiesbaden, Germany, he developed depression for which he sought treatment at an Army medical facility.  Notwithstanding that alleged treatment, the Veteran claims that his in-service psychiatric problems persisted, causing him to self-medicate with alcohol, cannabis, and hashish.  He further maintains that this substance abuse resulted in his non-judicial punishment under Article 15 of the Uniformed Code of Military Justice and ultimately led to his receipt of a general discharge from the Army.

The Veteran's account is only partially corroborated by his service treatment and personnel records.  While those record confirm that he was treated, disciplined and ultimately discharged for alcohol and marijuana abuse, they make no mention of any in-service hospitalization for depression or other psychiatric problems.  

Similarly, the Veteran's medical records for the first decade following his release from service are negative for any complaints or clinical findings of mental health problems.  In fact, the earliest clinical evidence of a psychiatric disorder is dated in October 1993.  At that time, the Veteran was hospitalized at a private mental health facility and diagnosed with paranoid schizophrenia.  Subsequent private and VA medical records, dated from late 1993 to early 2006, reflect extensive treatment, including more than 20 hospitalizations, for psychiatric problems.  Those records also show that, in addition to schizophrenia, the Veteran was diagnosed with and treated for depression and addiction to alcohol, cocaine, and heroin.  With the exception of those substance abuse disorders, however, none of the Veteran's psychiatric disabilities was attributed to his active service.  Indeed, no private or VA treating provider found evidence of such a relationship.

Pursuant to the Board's prior remand, the Veteran was afforded a March 2006 VA psychiatric examination.  At that time, he reported that he had first experienced depression and hallucinations in service and had thereafter developed additional psychiatric symptoms, which had persistently worsened over time.  Additionally, the Veteran acknowledged a long history of alcohol and drug abuse.  However, he emphasized that he had been sober for the past six months.  The Veteran also reported one episode of domestic violence in the late 1990s, for which he had served a six month prison sentence.  He further stated that he had been unemployed since 1995 and was currently in receipt of SSA disability benefits due, in part, to his psychiatric problems.  Since leaving the workforce, the Veteran added, he had spent his days watching television, socializing with friends at his local VA Medical Center, and attending sporting events.

On mental status examination, the Veteran displayed a tremulous affect, which was attributed to his asthma medication.  He also exhibited an "okay" mood, a serious but expressive demeanor, and a hopeful outlook toward the future.  Significantly, the Veteran did not demonstrate any cognitive, emotional, or hygiene deficits.  Nor did he manifest any signs of suicidal or homicidal ideation, hallucinations, delusions, or other psychotic tendencies.  In this regard, the Veteran acknowledged that he was currently prescribed an anti-psychotic medication, based on his prior diagnosis of schizophrenia.  However, he emphasized that he had not experienced any hallucinations or other acute schizophrenic symptoms since December 2005.

Based on the results of the clinical examination and a review of the claims file, the VA examiner confirmed the Veteran's prior diagnoses of alcohol, cocaine, and heroin addiction and also determined that he suffered from psychotic and mood disorders, predicated on substance abuse.  The VA examiner then assigned the Veteran a Global Assessment and Functioning score of 55, indicating moderate social and occupational impairment.  See DSM-IV.  Significantly, however, the examiner declined to diagnose the Veteran with a mental illness separate and apart from his use of alcohol and illegal drugs.  Moreover, that examiner determined that, even if such a diagnosis were warranted, "there would be insufficient evidence to say that [it] originated during [his period of active duty]."  In support of that opinion, the examiner noted that the Veteran had not exhibited any psychiatric symptoms during his extended periods of sobriety.  That examiner further noted that, notwithstanding the Veteran's account of in-service psychiatric treatment, his service records were negative for any complaints or clinical findings of mental health disorders.  

The record thereafter shows that the Veteran has continued to receive treatment for mental health problems, which have been causally linked to a variety of post-service stressors, including polysubstance abuse and psychiatric trauma resulting from an October 2006 motor vehicle accident.  Significantly, however, none of the Veteran's mental health treating providers has attributed his current symptoms to his alleged in-service psychiatric disorders or to any other aspect of his military service.

The Board finds the determination of the March 2006 VA examiner, indicating that the Veteran's post-service psychiatric disorders are unrelated to his military service, to be the most probative and persuasive evidence of record.  That VA examiner's findings were based on a thorough and detailed examination of the Veteran and the claims file and supported by an adequate and persuasive rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims file and the Veteran's history, and the thoroughness and detail of the opinion).  Moreover, that examiner's findings are consistent with the Veteran's service and post-service treatment records, which reflect that his depression, schizophrenia, and related psychiatric problems did not arise until many years after he left the Army.  Further, while mindful that the VA examiner's report is now more than five years old, the Board observes that, in a service-connection claim, the requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  On the contrary, where, as here, the VA examiner's report was specifically rendered to address the issue on appeal and that there are no competent contrary opinions of record, the Board considers that report to be sufficient for rating purposes.  Accordingly, the Board finds it unnecessary to schedule the Veteran for an additional VA examination as there is no competent evidence indicating he currently suffers from a psychiatric disorder that is associated with an event, injury, or disease in service, or with any service-connected disability.  38 C.F.R. § 3.159(c)(4) (2010); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006).

The Board acknowledges that the Veteran himself has contended that his current mental health problems are related to psychiatric disorders for which he was allegedly treated in service.  As a layperson, the Veteran is competent to report seeking in-service treatment for depression and associated psychiatric symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the Board must still weigh the credibility of the Veteran's assertions by considering whether they are consistent with other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995) (indicating that the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).

In this case, the Board finds that the credibility of the Veteran's lay assertions is limited by their inconsistency with the service treatment records that have been associated with the claims file.  Id.  While those records establish that the Veteran was treated for substance abuse during his period of active service, they make no mention of any diagnosis of depression or other nonsubstance abuse-related mental health disorder.  Nor do those records show that the Veteran was ever admitted for inpatient psychiatric care while on active duty.  

Significantly, the Veteran has not contended that any of his service treatment records are missing.  Nor has he provided information that would enable VA to obtain any outstanding clinical records on his behalf, despite receiving correspondence from the RO requesting that he submit additional evidence to support his claim.  Consequently, any additional medical information that may have been elicited in support of the Veteran's claim has not been not obtained because of his inability or unwillingness to cooperate.  The Board reminds the Veteran that the duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In light of the foregoing, the Board must assume that if, the Veteran were hospitalized and treated for psychiatric disorders while on active duty, as he now claims, this would be reflected in his service treatment records.  Indeed, there is a presumption of regularity that service treatment providers and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005).  Further, the United States Court of Appeals for Veterans Claims has consistently held that the law presumes the regularity of the administrative process.  Id.; Crain v. Principi, 17 Vet. App. 182, 186 (2003).  Thus, the Board must conclude that, if Veteran had undergone in-service hospitalization and treatment for depression and other psychiatric disorders, apart from drug and alcohol abuse, that treatment would be noted in his service records, which he could then use to support his claim.   

After careful consideration, the Board finds that the pertinent evidence of record is insufficient to grant the Veteran's acquired psychiatric claim.  

Service connection may be granted when all the evidence establishes a nexus between military service and current complaints.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, however, the competent evidence of record weighs against a finding of a nexus, as the March 2006 VA examination report, which the Board deems probative, expressly indicates that none of the Veteran's nonsubstance abuse-related psychiatric disorders was caused or aggravated by any aspect of his military service.  

The Board recognizes that, in addition to the above negative nexus opinion, the March 2006 VA examiner determined the Veteran met the DSM-IV criteria for alcohol, cocaine, and heroin abuse, in remission, and for substance-induced mood and psychotic disorders.  Additionally, the Board is mindful of the March 2006 VA examiner's finding of alcohol and illegal drug use, which manifested in service, and the other evidence of record establishing an in-service and post-service history of substance abuse.  Nevertheless, as noted above, VA's governing regulations provide that alcohol abuse and drug abuse, unless shown to be the secondary result of an organic disease or disability, constitute willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2010).  Thus, even assuming a causal relationship between the Veteran's in-service alcohol and drug use and his currently diagnosed substance abuse-related disorders, service connection is barred as a matter of law, as such alcohol and drug use amounts to willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2010).

The Board further acknowledges that service connection for alcohol dependence, or another disability resulting from substance abuse, may be warranted where such abuse is secondary to, or as a symptom of, a service- connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In this case, however, the March 2006 VA examiner did not determine, and the evidence of record does not otherwise show, that the Veteran's abuse of alcohol and illegal drugs is related to his chronic headaches, for which service connection has now been granted.  Nor does that evidence establish that his alcohol and drug use is related to any of his other service-connected disabilities, including his seizure disorder and chronic urticaria.  Thus, the Veteran does not qualify for secondary service connection for alcohol or drug use or for any disorder predicated on such substance abuse.  

Next, the Board recognizes that the Veteran's post-service private and VA medical records show that he has been treated for schizophrenia and depression: two disorders that were not expressly diagnosed at the time of his March 2006 VA examination.  Nevertheless, the Board considers it significant that the March 2006 VA examiner, through his review of the claims file, demonstrated an awareness of those previously diagnosed disorders and did not indicate that either was related to the Veteran's military service.  Moreover, none of the other VA or private clinicians who have treated the Veteran and reviewed his medical history has found evidence of such a relationship.  Accordingly, the Board finds that service connection for either of those disorders - or, indeed, for any other psychiatric disorder - is not warranted on a direct basis.  

Nor is service connection warranted on a presumptive basis, as the probative evidence of record does not show that schizophrenia, psychotic disorder, or any other psychosis manifested to a compensable degree within one year of the Veteran's discharge.  38 C.F.R. §§ 3.307, 3.309 (2010).  On the contrary, the Veteran's first documented psychiatric treatment, which coincided with his diagnosis of schizophrenia, did not occur until October 2003, more than 10 years after he left the Army.  In view of the significant period without complaints pertaining to depression or any other psychiatric disability, there is no evidence of a continuity of symptomatology, and this weighs heavily against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board is sympathetic to the Veteran assertions of psychiatric problems, which have persisted on a chronic basis since his period of active duty.  He is certainly competent to describe feelings of sadness and related symptoms, which are capable of lay observation, and his statements in this regard are considered credible.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Significantly, however, the Veteran has not contended, and the evidence of record does not otherwise show, that he has the requisite level of clinical training to diagnose a psychiatric disorder.  Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of opinion on matter requiring medical knowledge); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly his assertions as to causation and etiology, absent corroboration by objective medical evidence and opinions, lack sufficient probative value to establish a nexus between his current psychiatric disorders and his time in service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).

In sum, the preponderance of the competent and credible evidence weighs against a finding that any nonsubstance abuse-related psychiatric disorder was caused or aggravated by the Veteran's military service.  Moreover, while he has demonstrated alcohol and illegal drug use both during and after service, service connection for those conditions, or for any substance abuse-related disorder, is barred in this case as a matter of law.  38 C.F.R. §§ 3.301 (c).  Accordingly. as the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & 2011); Gilbert, 1 Vet. App. at 53 (1990).




II.  Duties to Notify and Assist 

In accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Specifically, notice must be provided to a claimant before the initial AOJ decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (2007).

Turning first to the issue of service connection for headaches, the Board observes that, in light of the favorable disposition of this claim, a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  Indeed, no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

Next, with respect to the Veteran's claim for service connection for an acquired psychiatric disorder, the Board acknowledges that the RO's initial rating decisions and September 1996 statement of the case preceded the enactment the VCAA and, thus, did not fully comply with the requirements of that statute.  However, the record subsequently shows that the RO sent VCAA-compliant correspondence in April 2002, and supplemental statements of the case in May 2005, April 2006, and May 2006.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, VA satisfied its duty to notify the Veteran prior to the final adjudication of his acquired psychiatric claim in the June 2010 supplemental statement of the case.  Consequently, the Board finds that any inherent timing error is cured and further notification is not warranted prior to the Board's adjudication of that claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (indicating that the issuance of a fully compliant notification letter followed by readjudication of the claim, is sufficient to cure the timing defect).  In any event, the Veteran has not alleged that he has been prejudiced by any defect in the timing or content of the notification received.  Nor does the record otherwise show that any such defect has affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the Board notes that all pertinent records from all relevant sources identified by the Veteran, and for which he has authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  Additionally, VA has associated with the claims file the Veteran's service treatment records and all potentially relevant private and VA treatment records as well as other pertinent evidence.  The Veteran has also been provided an opportunity to submit testimony in support of his acquired psychiatric claim at the March 1999 Travel Board hearing.

The Board recognizes that, under VA's governing regulations, it is obligated to make reasonable efforts to assist an appellant in obtaining evidence necessary to substantiate his claims, including any 'relevant records' in the custody of VA or another federal agency.  38 C.F.R. § 3.159(c)(2).  Nevertheless, the duty to assist is not boundless in scope, and VA is only required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  VA is not required to assist him in obtaining identified records if no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(c)(1); Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).

In this case, the Veteran has not indicated, and the evidence of record does not otherwise suggest, that there are any outstanding federal records pertaining to his acquired psychiatric disorder claim.  Accordingly, the Board finds that it is not obligated to obtain any additional records with respect to that issue.

Additionally, the Board observes that the Veteran has been afforded a March 2006 VA examination and etiological opinion in support of his acquired psychiatric disorder claim.  He has not contended, and the record does not otherwise suggest, that either the examination or the opinion was inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  Moreover, as noted above, the mere passage of time since that examination and opinion does not, in and of itself, warrant additional development.   See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11- 95 (1995), 60 Fed. Reg. 43186 (1995).

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist and that an additional remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, because VA's duties to notify and assist have been met, there has been no prejudice to the Veteran in adjudicating this appeal.





	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for headaches is granted, subject to the statutes and regulations governing the payment of monetary benefits.

Entitlement to service connection for an acquired psychiatric disorder is denied.



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


